IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO
UNITED STATES OF AMERICA,
Plaintiff,
VS. CRIMINAL NO. 19-1306 JB
LAWRENCE SALAZAR,

Defendant.

ORDER
THIS MATTER having come before the Court upon the motion of the United States to
continue the trial setting of September 3, 2019, the Court, having reviewed the motion, finds:
1, The parties recently reached a plea agreement, have requested a change of plea
setting, and anticipate attending a change of plea hearing imminently,

2, While the parties expect that this case will resolve through a guilty plea, should the
plea unexpectedly fall through, the parties will need to resume trial preparation.

3, The Defendant does not oppose this request, is not in custody, and will be not
prejudiced by a continuance of the trial setting.

4, This ts the second request for a continuance.

Pursuant fo 18 U.S.C. § 3161(h)(8)(A), this request for a continuance ts In the best Interest
of justice and outweighs the best interests of the defendant and the public m a speedy trial.
Pursuant to 18 U.S.C. § 31610h(1 WG) and (h}(7)(B iv), a continuance will allow for the parties to
effectuate the plea agreement that they have negottated and, should the plea fall through,
reasonable time necessary for effective preparation, taking into account the exercise of diligence.

The parties request that the Court find pursuant to 18 U.S.C." 3161(h)(7)(A} that, if Court grants
this motion, all the time from the date of the order granting the continuance to the new jury trial
setting be excluded for the purposes of the Speedy Trial Act.

Purstiant to 18 U.8.C, § 3161(A7)(A) such time between the Speedy Trial deadline and
the commencement of the trial should be excluded for purposes of the Speedy Trial Act because
the ends of justice that would be served by granting the requested continuance outweigh the best
interests of the public and the defendant in a speedy trial.

IT IS THEREFORE ORDERED THAT the motion to continue the trial setting of
September 3, 2019, is granted and that the trial setting be vacated until
Sve pentberG SoFarG Aim.

IT 1S FURTHER ORDERED THAT pursuant to 18 U.S.C. § 3161(b7A)
such time between the Speedy Trial deadline and the commencement of the trial shall be excluded

for purposes of the Speedy Trial Act..

SUBMIPTED BY:

Filed Flectonically
HOLLAND 8, KASTRIN
Assistant United States Attomey

 

und Ye PA gle oh.

 

After weighing the best interests/of the public and of the Defendant with the ends of justice,
the Court finds that granting a dontinuance will strike a proper balance between the ends
of justice and the best interests\of the public and of the Defendant for the reasons stated
in the motion requesting a cortinuance, filed August 21, 2019 (Doc. 20). Specifically,
finalization of plea negotiations,| outweighs the Defendant's and the public’s interest in a
speedy trial. See 18 U.S.C. Section ali The pretrial motion deadiine is

      
  

steatber 3, kO14 / The Court will set the trial
for imal  BOVA . (trailing docket). This
ifs day Continuance is sufficient, without being gfeater than necessary, for the Defendant

to complete the tasks set forth in the motion to ntinue J

are aN tA I <i ey on pyaar

 

 

 

 
